Citation Nr: 0116524	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  92-18 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability, for the purposes of 
accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
May 1945.  His death occurred on September [redacted], 1991.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied entitlement of the appellant to the 
benefits sought.

This matter was most recently before the Board in September 
1997, when the Board remanded the case to the RO, to provide 
the appellant with notice of the RO's denial in February 1992 
of her claims of entitlement to increased ratings for left 
homonymous hemianopsia, traumatic encephalopathy with 
headaches, residuals of a glossopharyngeal nerve injury, 
residuals of a gunshot wound to the neck, and residuals of a 
shell fragment wound of the right scapula, all for purposes 
of accrued benefits.  On remand, the RO issued to the 
appellant in July 2000 a supplemental statement of the case 
regarding those issues per the Board's request.  As well, 
pursuant to the remand instructions, the appellant was 
notified of the need to file a substantive appeal as to those 
issues, if those issues were to be preserved for appellate 
review by the Board.  The record does not indicate that a 
substantive appeal as to those matters was thereafter 
submitted by or on behalf of the appellant, and, as such, the 
Board is without jurisdiction to consider those matters at 
this time.  See 38 U.S.C.A. §§ 7104, 7105 (West 1991).

In connection with those issues over which the Board has 
jurisdiction, it is noted that the appellant in February 2001 
submitted additional evidence directly to the Board with a 
waiver of RO review in accordance with 38 C.F.R. § 20.1304 
(2000).  


REMAND

In connection with the Board's remand of September 1997, the 
RO was specifically directed to undertake consideration of 
the issue of the appellant's entitlement to service 
connection for brain tumors, secondary to service-connected 
residuals of a gunshot wound of the head, for the purposes of 
accrued benefits.  While the case remained in remand status, 
the RO in a rating decision entered in July 2000, denied the 
appellant's claim for secondary service connection for brain 
tumors, for purposes of accrued benefits, on the basis that 
the claim advanced was not well grounded.  Additionally, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death was likewise therein denied 
as not well grounded.

It is significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
denials on the basis of the absence of a well-grounded claim 
are no longer possible.  As well, the appellant has not been 
fully informed of the requirements of the claims advanced 
and, as a result, she may have been denied the opportunity to 
submit all applicable evidence or formulate appropriate 
argument on appeal to the Board.  Moreover, the appellant's 
representative has requested that the RO be afforded the 
opportunity to consider the appellant's entitlement to the 
benefits sought pursuant to the provisions of the VCAA.  It 
thus would be potentially prejudicial to the appellant were 
the Board to proceed to issue a merits-based decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In addition, pursuant to the VCAA, further development of the 
evidence is found to be warranted for compliance with the 
VCAA as to all of the issues, which are of an intertwined 
nature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Efforts to obtain any outstanding treatment records are in 
order and, in this vein, it is noted that, in a July 1992 
statement, the appellant's brother asserted that the 
veteran's eye doctor, Dr. Martin, had related the veteran's 
brain tumors to the head wound he had sustained in service.  
Although the RO has sent the appellant letters indicating 
that all medical records in support of her claim should be 
submitted, the Board finds that, in light of the new law 
outlined above, another attempt to obtain any outstanding 
reports of treatment should be made.  In addition, the 
appellant's representative notes that further actions are 
needed to obtain evidence which may supplement the materials 
on file at the time of the veteran's death to the effect that 
the veteran's retired due to disability in or about 1988.  

Accordingly, the case is REMANDED to the RO for the following 
actions: 

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The RO should contact the appellant 
in writing for the purpose of advising 
her of the evidence needed to 
substantiate her claims for service 
connection for the cause of death and for 
accrued benefits involving claims for 
service connection for brain tumors, 
secondary to service-connected residuals 
of a gunshot wound to the head, and to a 
total disability rating for compensation 
based on individual unemployability 
(TDIU).  The RO should also advise the 
appellant of her right to submit any 
additional argument and/or evidence in 
support of the above-noted claims, 
including medical opinions or records as 
to diagnoses, causes, and dates of onset, 
and/or lay statements from the veteran's 
former employer as to the circumstances 
regarding his retirement or by family 
members or others.  Such evidence may be 
of a lay or medical variety, including 
but not limited to, copies of service 
medical or personnel records she may hold 
in her possession; statements from 
service medical personnel; "buddy" 
certificates or affidavits from fellow 
service persons; employment or retirement 
physical examinations; medical evidence 
from hospitals, clinics, and private 
physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  

3.  In addition, the appellant should be 
contacted for the specific purpose of 
requesting that she provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who evaluated and/or treated 
the veteran for an astrocytoma or any 
service-connected disability during the 
two-year period prior to death.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request, inclusive of the 
records of Dr. Martin who, according to 
the appellant's brother, has linked the 
veteran's fatal astrocytoma to his in-
service head trauma.  A statement from 
this physician to this effect would be 
useful.  Any and all VA treatment records 
must be obtained regardless of whether in 
fact the appellant responds to the 
foregoing request.  Such records, once 
obtained, must then be added to the 
claims folder.

4.  The RO should thereafter readjudicate 
the appellant's claim of entitlement to 
service connection for brain tumors, 
secondary to service-connected residuals 
of a gunshot wound of the head, for 
purposes of accrued benefits, based on all 
the evidence on file and all governing 
legal authority, including the VCAA and 
all pertinent case law.  If such claim 
continues to be denied, the appellant 
should be informed of the action taken and 
advised of her right to perfect her appeal 
as to such issue, so that review by the 
Board may be undertaken.  She and her 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to such issue.

5.  Lastly, the RO should readjudicate the 
appellant's claims of entitlement to 
service connection for the cause of the 
veteran's death, and a TDIU, for purposes 
of accrued benefits.  Such readjudications 
should be undertaken on the basis of all 
the evidence on file and all governing 
legal authority, including the VCAA and 
all pertinent case law.  If the benefits 
sought on appeal are not granted, the 
appellant and her representative should be 
provided with a supplemental statement of 
the case which should include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Iris S. Sherman
      Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

